DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
The amendments received on Nov. 30, 2020, have been entered. Claims 6 and 8 have been canceled and their limitations have been rolled into claim 1, therefore, the inventions of Groups III-V are REJOINED because all limitations from the original claims 1, 4, 6, and 8 have been rolled into claim 1. Claims 1-3, 10, 12, 14-19, 21, and 23 are pending.  Claims 2, 3, 10, 12, 15-19, 21, and 23 are withdrawn for being directed to non-elected inventions.  Claim 1 is examined in this Office Action.  
Applicant is reminded that unity of invention will be re-evaluated at each step of prosecution, and when a claim is found to be allowable, the Examiner will rejoin all claims that include the allowable subject matter because unity of invention will have been restored.

Objections and Rejections That Are Withdrawn

The objections to the title and abstract are withdrawn in light of the Applicant’s amendments to the title and abstract.



Claim Interpretation
	The claims require expression of an antibody or antibody fragment that binds to ricin B chain using a nucleic acid encoding a heavy chain variable region and a nucleic acid encoding a light chain variable region.  The following is found in paragraph 0065 on page 13 of the specification:

    PNG
    media_image1.png
    110
    564
    media_image1.png
    Greyscale

The Examiner is interpreting the claims to require a fragment of the heavy chain and the light chain that is capable of binding to the ricin B chain, and this would be the variable region that comprises the complementarity determining regions (CDRs) because they are the domains responsible for binding to the antigen (ricin B).
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection is modified to address the newly added claim language that was introduced with the amendments received on Nov. 30, 2020.  The Applicant’s arguments in the response received on Nov. 30, 2020, have been fully considered but were not found to be persuasive.
The claim is broadly drawn to a method of making an antibody or antibody fragment in a plant that binds to ricin B chain by introducing into a plant or plant cell a nucleic acid molecule encoding a heavy chain variable region and a nucleic acid encoding a light chain variable region and growing the plant or plant cell wherein the nucleic acid molecules are introduced on the same vector; wherein the nucleic acid molecule encoding the heavy chain variable region and the nucleic acid encoding the light chain variable region are adjacent to each other in the vector in opposite and divergent transcriptional orientations; and wherein the nucleic acid encoding the heavy chain variable region comprises a Complemetarity Determining Region (CDR) H1 sequence as shown in SEQ ID NO: 2, a CDR H2 sequence as shown in SEQ ID NO:3, and a CDR H3 sequence as shown in SEQ ID NO:4 and/or the heavy chain variable region 
	NOTE: the amendments to the claims that were received on Nov. 30, 2020, use the article “a” when referring to sequences in claim 1 (i.e. “a CDR … sequence as shown in SEQ ID NO: …”).  The use of the article “a” renders these claims inclusive of fragments of the recited sequences as small as dinucleotides or dipeptides.  If the Applicant intended to require the full length of the recited sequence, they are recommended to use the article “the”.
	The Applicants describe a humanized monoclonal antibody that binds to the ricin B chain that they refer to as hD9 (see paragraph 0075 on page 15).  They describe the amino acid sequences of both the heavy chain and the light chain, and they also describe the amino acid sequences of the peptide domains within the chains that are the CDRs of the variable regions (see pages 15-16).  They describe cloning T-DNA vectors that express the heavy chain and the light chain of the hD9 antibody (see page 30 and see Figures 1).  They describe agro-infiltration of Nicotiana benthamiana plants with these vectors so that the plants would express the hD9 antibody (see page 31).
	The Applicants do not describe any antibodies that bind to ricin B chain other than the hD9 antibody.  It is known in the art that when antibodies are raised against a particular protein, such as against ricin, the host can make antibodies that bind to 
	The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology.  The court stated that, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F. 3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
	The Applicants fail to describe a representative number of antibodies that bind to a ricin B chain.  The Applicants only describe the hD9 antibody.  Furthermore, the Applicants fail to describe structural features common to members of the claimed genus of antibodies that bind to the ricin B chain.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for any given antibody to be capable of binding to a ricin B chain, it remains unclear what features identify an antibody capable of such activity.  Since the genus of antibodies has not been described by specific structural features, the specification fails to provide an adequate written description to support the breadth of the claims.  
	Because the genus of antibodies encompassed by claim 1 only are required to comprise di-nucleotides or di-peptides that fall within the recited sequences, it is a large 
See Amgen Inc. v. Sanofi, 872 F. 3d 1367 (Fed. Cir. 2017):
Page 17 of Amgen Inc. v. Sanofi:
An adequate written description must contain enough
information about the actual makeup of the claimed
products—“a precise definition, such as by structure,
formula, chemical name, physical properties, or other
properties, of species falling within the genus sufficient to
distinguish the genus from other materials,” which may
be present in “functional” terminology “when the art has
established a correlation between structure and function.”
Ariad, 598 F.3d at 1350. But both in this case and in our
previous cases, it has been, at the least, hotly disputed
that knowledge of the chemical structure of an antigen
gives the required kind of structure-identifying information
about the corresponding antibodies. See, e.g., J.A.
1241 (549:5–16) (Appellants’ expert Dr. Eck testifying
that knowing “that an antibody binds to a particular
amino acid on PCSK9 . . . does not tell you anything at all
about the structure of the antibody”); J.A. 1314 (836:9–11)
(Appellees’ expert Dr. Petsko being informed of Dr. Eck’s
testimony and responding that “[m]y opinion is that [he’s]
right”); Centocor, 636 F.3d at 1352 (analogizing the antibody-
antigen relationship as searching for a key “on a
ring with a million keys on it”) (internal citations and
quotation marks omitted).

Further, in view of Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) and the Office’s February 2018 memo clarifying written description guidance for claims drawn to antibodies, the 2008 Written Description Training Materials are outdated and should not be relied upon as reflecting the current state of law regarding 35 U.S.C. 112. The “newly characterized antigen” test flouts basic legal principles of the written description requirement (Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017)). Adequate written description of a newly characterized antigen alone is not considered adequate written 
Accordingly, the specification fails to provide an adequate written description to support the infinitely large genus of antibodies that bind to ricin B chain set forth in the claims.
The Applicant argues that the claim has been amended to recite the CDR sequences of the PhD9 antibody, and they submit that this overcomes the rejection (see page 7 of the response).  This is not persuasive, however, because the use of the article “a” in front of the recitation of the sequences renders the claims inclusive of fragments of the recited sequences.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (WO 2012/167346) in view of Mason et al (US Pre-Grant Publication US 2015/0368660).  The Applicant’s arguments in the response received on Nov. 30, 2020, have been considered to the extent they are pertinent to this new rejection, but they were not found to be persuasive.
The claim is drawn to a method of making an antibody or antibody fragment in a plant that binds to ricin B chain by introducing into a plant or plant cell a nucleic acid molecule encoding a heavy chain variable region and a nucleic acid encoding a light chain variable region and growing the plant or plant cell wherein the nucleic acid molecules are introduced on the same vector; wherein the nucleic acid molecule encoding the heavy chain variable region and the nucleic acid encoding the light chain variable region are adjacent to each other in the vector in opposite and divergent transcriptional orientations; and wherein the nucleic acid encoding the heavy chain variable region comprises a Complemetarity Determining Region (CDR) H1 sequence as shown in SEQ ID NO: 2, a CDR H2 sequence as shown in SEQ ID NO:3, and a CDR H3 sequence as shown in SEQ ID NO:4 and/or the heavy chain variable region comprises the amino acid sequence of CDR HI as shown in SEQ ID NO:6, CDR H2 as shown in SEQ ID NO:7, and CDR H3 as shown in SEQ ID NO:8 and wherein the nucleic acid molecule encoding the light chain variable region comprises a CDR LI sequence as shown in SEQ ID NO:1Q, a CDR L2 sequence as shown in SEQ ID NO: 11, and a CDR L3 sequence as shown in SEQ ID NO: 12 and/or the light chain variable region comprises 
Wu et al teach anti-ricin antibodies, including an antibody referred to as “D9” (see title and abstract).  The D9 antibody comprises the amino acid sequences of the CDRs recited in the instant claim (see Figure 5) and is claims (see claim 1 and amino acid sequences referred to as SEQ ID NOs: 4, 8, 12, 16, 20, and 24).  The antibody is specific for the ricing lectin-B protein (see claim 9).
Wu et al do not teach a method of making their antibody in a plant, nor do they teach a vector comprising nucleic acids encoding the heavy chain and light chain adjacent to each other in opposite and divergent transcriptional orientations.
Mason et al teach a single vector for expression of both heavy and light chains of a monoclonal antibody in Nicotiana benthamiana leaves (see abstract and Figure 1).
At the time the instant application was filed it would have also been obvious within the scope of one of ordinary skill in the art to utilize one of the vectors taught by Mason et al to specifically express in a plant both the heavy and light chains from one single vector rather than utilizing two separate vectors.  One of ordinary skill in the art would have been motivated to do so because Mason et al teach that plants are attractive as pharmaceutical protein factories and have significant advantages in manufacturing costs (see paragraph 0006 on page 1).  With regard to the two claimed nucleic acids being in opposite and divergent orientations, there are only two choices for the orientation of the nucleic acids encoding the heavy chain and light chain, either in opposite orientations or in the same orientation.  Given that there are only two choices, both of the choices are obvious variations.  In Figure 2 of Mason et al one can see that the directional arrows show opposite orientations and same orientations for the coding 
The Applicant argues that the prior art does not teach a vector wherein the two nucleic acid molecules encoding the heavy and light chains are adjacent to each other in the vector in opposite and divergent transcriptional orientations (see last paragraph on page 7 of the response).  They argue that divergent directions of the PhD9 heavy and light chain genes resulted in a two-fold increase in PhD9 expression levels in plants compared to when the two genes were in the same directions and that the percentage of intact IgG following Protein A purification increased from about 50% to about 80% when they were in divergent directions, and the Applicant submits that these results were unexpected and not predictable from the prior art (see page 8 of the response).  
This is not persuasive, however, because this is arguing a limitation that is not in the current claims (no requirement for a two-fold increase in expression relative to expression of nucleic acids in the same orientation).  Although the instant specification teaches a two-fold increase for opposite and divergent transcriptional orientations compared to the same orientation and a difference in the percentage of intact IgG1 following Protein A purification (see paragraph 00149 on page 37 of the specification), these results would certainly be impacted by other components of the expression system (i.e. the host cell, the promoters utilized, the linkers between the expression cassettes, the level of codon-optimization for the nucleotide sequences encoding the recited CDRs, etc.).  For this reason, the asserted unexpected results would not necessarily be achieved with the limited structures and method steps required by the instant claim.

Summary
	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662